Double Patenting

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 23, 24, 26, 27, 28, 29, 32, 33, 35, 36, 37, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6, 12, 16, 18 and 19 Patent No. 11,048,306.  Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology,  limitations of U.S. Patent No.11,048,306 in Claims 1, 3, 4, 5, 6, 12, 16, 18,19  read on the corresponding limitations of  claim 21, 22, 23, 24, 26, 27, 28, 29, 32, 33, 35, 36, 37, and 38 of  Application 17/359/786

Claim of the Instant Application 
Claims of the Patent
21.  A portable communication device comprising: a display panel including a first display area having a first pixel density and a second display area having a second pixel density higher than the first pixel density;  






a first sensor disposed under the cushion layer as substantially aligned with the first opening;  and 


a second sensor disposed under the cushion layer as substantially aligned with the second opening, 

wherein each of the first opening and the second opening is overlapped with the first display area when viewed in a first direction substantially perpendicular to the display panel, 


a cushion layer disposed under the display panel and including a first opening and a second opening formed therein;  

23.  The portable communication device of claim 21, wherein the first sensor is overlapped with the first opening when viewed in the first direction. 
24.  The portable communication device of claim 21, wherein the second sensor is overlapped with the second opening when viewed in the first direction. 

(claim 22) wherein the second opening is larger than the first opening 



wherein the first sensor is at least partially overlapped with one or more pixel in the first display area when viewed in the first direction, and wherein the second sensor is not overlapped with any pixel in the first display area when viewed in the first direction. 

26. The portable communication device in claim 21, wherein the second opening is formed in the cushion layer and the display panel.











27.  The portable communication device of claim 21, further comprising: a polarization layer disposed on the display panel, wherein the second opening is formed in the cushion layer, the display panel, and the polarization layer. 
 
28.  The portable communication device of claim 27, further comprising: a flexible cover glass layer disposed on the polarization layer;  and a rigid cover glass layer disposed on the flexible cover glass layer, wherein the second opening is formed in the cushion layer, the display panel, the polarization layer, and the flexible cover glass layer. 

29.  The portable communication device of claim 21, wherein the display panel includes a curved area and a substantially flat area, wherein the first sensor is disposed in the curved area, and wherein the second sensor is disposed in the substantially flat area. 




32.  A portable communication device comprising: a display panel including a 
first display area having a first pixel density and a second display area having a second pixel density higher than the first pixel density;  

a cushion layer disposed under the display panel and including a first opening and a 
second opening formed therein;  



a first sensor disposed under the cushion layer as substantially aligned with the first opening;  and 
a second sensor disposed under the cushion layer as substantially aligned with the second opening, wherein the first opening is overlapped with the first display area when viewed in a first direction substantially perpendicular to the display panel, wherein the second opening is formed over a boundary between the first display area and 
the second display area when viewed in the first direction, wherein the first sensor is at least partially overlapped with one or more pixel in the first display area when viewed in the first direction, and wherein the second sensor 
is not overlapped with any pixel in the first display area when viewed in the first direction; 

















33. The portable communication of claim 32, wherein the second opening larger than the first opening.
35. The portable device of claim 32, wherein the second opening is formed in a cushion layer and the display panel.


36.  The portable communication device of claim 32, further comprising: a polarization layer disposed on the display panel, wherein the second opening is formed in the cushion layer, the display panel, and the polarization layer. 
 
37.  The portable communication device of claim 36, further comprising: a flexible cover glass layer disposed on the polarization layer;  and a rigid cover glass layer disposed on the flexible cover glass layer, wherein the second opening is formed in the cushion layer, the display panel, the polarization layer, and the flexible cover glass layer. 


38.  The portable communication device of claim 32, wherein the display panel includes a curved area and a substantially flat area, wherein the first sensor is disposed in the curved area, and wherein the second sensor is disposed in the substantially flat area. 
 

a first area having a plurality of first pixels arranged with a first density and a second area having a plurality of second pixels arranged with a second density, the first area of the display having a lower pixel density than does the second area of the display, wherein the display includes at least one layer formed in at least part of the first area and in at least part of the second area;  

a first sensor configured to detect incident light through at least part of the first area;  and 


a second sensor configured to generate image data using incident light received through the first area, at least parts of the first and second sensors being provided in the first area of the display having the lower pixel density, wherein the first area is not surrounded by the second area, 



wherein the at least one layer comprises a cushion layer, wherein the cushion layer includes a first opening corresponding to the first sensor and a second opening corresponding to the second sensor, 








wherein the second opening is larger than the first opening, wherein the second sensor comprises a light receiving sensor, 


wherein the first sensor is at least partially overlapped with at least one sub-pixel included in the plurality of first pixels, and
wherein the second sensor is not overlapped with the at least one sub-pixel. 



 
  16.  The electronic device of claim 12, wherein the display further includes a cushion layer, and wherein the cushion layer includes a first opening corresponding to the first sensor and a second opening corresponding to the second sensor. 
 17.  The electronic device of claim 16, wherein the opening of the display panel layer and the opening of the cushion layer are formed in one body. 
 



3.  The electronic device of claim 2, wherein the display further includes a polarization layer. 
 
   

 
4.  The electronic device of claim 3, wherein the display further includes a flexible cover glass layer, and a rigid cover glass layer disposed on the flexible cover glass layer. 
 
   



 5.  The electronic device of claim 2, wherein the display panel layer includes a curved area and a substantially flat area, and wherein at least part of the first sensor is disposed in an area that corresponds to the first area of the display and the curved area. 
6.  The electronic device of claim 5, wherein the first opening and the second opening are formed in an area of the at least one layer corresponding to the substantially flat area. 

  12.  An electronic device comprising: a display including a display panel layer including a first area having pixels arranged in a first structure and a second area having pixels arranged in a second structure, the first area of the display panel layer having a lower pixel density than does the second area of 
the display panel layer;  





a first sensor disposed below the first area;  and a second sensor disposed at least partially in or below the display panel layer and configured to receive light through the first area, wherein the first area is not surrounded by the second area, at least parts of the first sensor and 
the second sensor being provided in the first area of the display panel layer having the lower pixel density, wherein the display panel layer includes an opening corresponding to the second sensor, wherein the second sensor comprises 
a light receiving sensor, wherein the first sensor is at least partially overlapped with one or more sub-pixels included in the pixels in the first area, and wherein the second sensor is not overlapped with the one or more sub-pixels. 
16.  The electronic device of claim 12, wherein the display further includes a cushion layer, and wherein the cushion layer includes a first 
opening corresponding to the first sensor and a second opening corresponding to the second sensor. 
 16.  The electronic device of claim 12, wherein the display further includes a cushion layer, and wherein the cushion layer includes a first 
opening corresponding to the first sensor and a second opening corresponding to 
the second sensor. 
 

 
1. …wherein the second opening is larger than the first opening.

18 …wherein an opening is formed in part of the polarization layer to correspond to the opening of the display panel layer


18.  The electronic device of claim 17, wherein the display further includes a polarization layer, and wherein an opening is formed in part of the polarization layer to correspond to the opening of the display panel layer. 
 
    19.  The electronic device of claim 18, wherein the display further includes a flexible cover glass layer and a rigid cover glass layer disposed on the flexible cover glass layer, and wherein an opening is formed in part of the 
flexible cover glass layer to correspond to the opening of the polarization 
layer. 

5.  The electronic device of claim 2, wherein the display panel layer includes a curved area and a substantially flat area, and wherein at least part of the first sensor is disposed in an area that corresponds to the first area of the display and the curved area. 



 

Claims 25 and 34 is/are  rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,048,306 in view of Shedletsky et al (US 2014/0183342).  
	In reference to claims 25 and 34, the Patent does not disclose the first opening is replaced as plurality of openings formed in an area which the first sensor is display is disposed when view in the first direction.
	In the same field of endeavor, Shedletsky the opening (79) in Fig. 10 is replaced with plurality of openings (104 in Fig. 11) formed in an area in which the first sensor (40 in Fig. 10) is disposed when view in the first view (82), see paragraph [85].
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the patent with the teaching of Shedletsky to allow the light to pass onto the light sensor to increase the transparency of the display in comparison with conventional display (paragraph [11]).

Claims  30, 31 and 39-40 is/are  rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,048,306 in view of Jarvis et al (US. 8,731,618), hereinafter Jarvis
	In reference to claims 30, 31, 39 and 40, the patent does not discloses the first sensor includes and ambient light sensor and the second sensor includes a camera.
	In the same field of endeavor, Jarvis discloses a display device in Fig. 6 having a first sensor (74) is an ambient light sensor and a second sensor is as camera (75); see col. 9, lines 16-21; and 43-45
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the patent in view of the teaching of Jarvis to provide a hybrid device that combine the functionality of multiple devices (col. 1, lines 42-45)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 24, 26, 27, 31, 32, 35, 36, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rappoport et al. (US 2016/0358543), hereinafter Rappoport, in view of Song et al. (US 2017/0300736), hereinafter Song, and  in view of Nho et al. (US 2015/0331508), hereinafter Nho.
	In reference to claim 21, Rappoport discloses portable communication device in Figs. 1 and 2 comprising:
	a display panel (18 Fig. 1 and 2) including a first display area (20) having a first pixel density (210, Fig. 7b) and a second display area (46) having a second pixel density (200, Fig. 7A) higher than the first pixel density (paragraphs [43-44]);
	a background layer (166) disposed under the display panel (150, Fig. 6) and including a first opening (176) and a second opening (176) formed therein;
	a first sensor (fingerprint sensor 34) disposed under the background layer (166) as substantially aligned with the first opening ; and
	a second sensor (camera 22) disposed under the background layer (166) as substantially aligned with the second opening (176) (background layer 166 cover the whole display 18 and regions 20 and openings 176 may be formed by cutting out portions of background layer 166 such that components 172, i.e. camera 22, fingerprint sensor 34 may be visible when display 18 is not emitting image over the cut out portions 176  (Fig. 6, and paragraphs [41] and [43]).
	wherein each of the first opening (176 of region 20) and the second opening (176 of the region other than region 20) is overlapped with the first display area (see display area 20 in Fig. 6) when viewed in a first direction substantially perpendicular to the display panel (150);

	Rapport discloses the background layer (166) disposed under the display panel (150) including the first opening and second opening (176). Rappoport does not discloses the cushion layer disposed under the display panel including a first opening and the second opening is a cushion layer.
	In the same field of endeavor, Song discloses a cushion layer for and display device in Fig. 3B (rear panel 190 may include a cushion layer) with and opening (191) for an optical sensor (180), see paragraph [66].
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rappoport with the teaching of Song, so as to absorbing an impact, sponge, or light shielding light for the device (paragraph [66]).
	Rappoport does not disclose the second sensor is not overlapped with any pixel in the first display area when viewed in the first direction.
	In the same field of endeavor, Nho disclose in Fig. 9A a second sensor (photodiode 908) is not overlapped with any pixel (950) in the first display area when viewed in the first direction (see Figs. 8 and 9A).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rappoport with the teaching Nho for enhancing touch sensitivity, and enhancing fingerprint detection capabilities (paragraph [5]).

	In reference to claim 32, Rappoport discloses a communication device (Fig. 2 and Fig. 6) comprising:
	a display panel including a first display area (20) having a first pixel density (210 Fig. 7B) and a second display area (146) having a second pixel density (200 Fig. 7A) higher than the first pixel density (paragraphs [43-44]);
	a background layer (166) disposed under the display panel (150, Fig. 6) and including a first opening (176) and a second opening (176) formed therein;
	a first sensor (fingerprint sensor 34 Fig. 2) disposed under the background layer (166) as substantially aligned with the first opening ; and
	a second sensor (camera 22) disposed under the background layer (166) as substantially aligned with the second opening (176) (background layer 166 cover the whole display 18 and regions 20 and openings 176 may be formed by cutting out portions of background layer 166 such that components 172, i.e. camera 22, fingerprint sensor 34 may be visible when display 18 is not emitting image over the cut out portions 176  (Fig. 6, and paragraphs [41] and [43]).
	wherein the first opening (176 of region 20) is overlapped with the first display area (see openings 176 and display area 20 in Fig. 6) when viewed in a first direction substantially perpendicular to the display panel (150);
	wherein the first sensor (172) in Fig. 6, is at least partially overlapped with one or more pixel (154) when view in the first direction (tope of display panel 150)

	Rapport discloses the background layer (166) disposed under the display panel (150) including the first opening and second opening (176). Rappoport does not discloses the cushion layer disposed under the display panel including a first opening and the second opening is a cushion layer.
	In the same field of endeavor, Song discloses a cushion layer for and display device in Fig. 3B (rear panel 190 may include a cushion layer) with and opening (191) for an optical sensor (180), see paragraph [66].
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rappoport with the teaching of Song, so as to absorbing an impact, sponge, or light shielding light for the device (paragraph [66]).
	Rappoport does not disclose the second sensor is not overlapped with any pixel in the first display area when viewed in the first direction.
	In the same field of endeavor, Nho disclose in Fig. 9A a second sensor (photodiode 908) is not overlapped with any pixel (950) in the first display area when viewed in the first direction (see Figs. 8 and 9A).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rappoport with the teaching Nho for enhancing touch sensitivity, and enhancing fingerprint detection capabilities (paragraph [5]).

	In reference to claims 23, Rappoport discloses in Fig. 6, where in the first sensor (172) is overlapped with the first opening (176) when view in the first direction.
	In reference to claim 24, Nho discloses the second sensor (908) is overlapped with the second opening (as shown in arrow) when viewed in the first direction as shown in Fig. 9.
	In reference to claims 26 and 35, Rappoport discloses the second opening is formed in the display panel (150) and Song discloses the opening (191) is formed in the cushion layer.
	In reference to claims 27 and 36, Rappoport discloses the polarization layer (160) disposed on the display panel (150), and the second opening is formed on the   the display panel (150) and the polarization layer (160) in Fig. 6, and Song discloses cushion layer including an opening (191) is formed (paragraph [66]; Fig. 3B).
 
	In reference to claims, 31 and 40, Rappoport discloses the second sensor includes camera (22 in Fig. 2).

Claims 22, 25, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rappoport, Song and Nho in view of Shedletsky et al. (US 2014/0183342), hereinafter Shedletsky.
	 In reference to claims 22 and 33, Rappoport does not disclose the second opening is larger than the first opening.

	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rappoport with the teaching of Shedletsky to allow the light to pass onto the light sensor to increase the transparency of the display in comparison with conventional display (paragraph [11]).
	In reference to claims 25 and 34, Shedletsky the opening (79) in Fig. 10 is replaced with plurality of openings (104 in Fig. 11) formed in an area in which the first sensor (40 in Fig. 10) is disposed when view in the first view (82), see paragraph [85]. 
 
Claims 28, 29, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rappoport, Song, and Nho in view of Meyers (2015/0227227).
	In reference to claims 28 and 37, Rappoport discloses a rigid cover glass (162, paragraph [38]) which is a polarization layer, and the opening (174 and 176) is formed on the display panel (150), the polarization (160), Song disclose the cushion layer with opening (191) in Fig. 3B. 
	Rappoport does not disclose a flexible cover glass layer disposed on the polarization layer a flexible cover glass layer disposed on the polarization layer.
	In the same field of endeavor, Meyers discloses in Fig. 4, a flexible glass layer (14C; Fig. 4) for display device 10 and have openings for components mounted under the openings (paragraph 44]).
. 
	In reference to claim 29 and 38, Rappoport discloses a curved area (edge area with buttons in Fig. 2) and a flat area (screen 18 with application icons a background image 46), the flat area (screen area 18 of Fig. 2) and a first sensor (22) is disposed on the first area; in addition  Myers discloses sensor (124) provide in the cured area (24) with motion sensor, light sensor (124), see paragraph [50]).

Claim 30 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Rappoport, Song, and Nho and further in view of Jarvis et al (US. 8,731,618), hereinafter Jarvis
	In reference to claims 30 and 39, Rappoport does not disclose the first sensor includes an ambient light sensor.
	In the same field of endeavor, Jarvis discloses a portable electronic device have a second sensor (74) in Fig. 6.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rappoport with the teaching of Jarvis so as to sense information about the environment around the electronic device 
such an ambient light level and the proximity of nearby objects (col. 1, lines 15-18).
	
	Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Li et al. (US 2017/0140201) discloses a mobile device with fingerprint sensor (11) with the having scanning area 14 in the content the display (10) as shown in Figs. 1 and 4.
	Yeke Yazdandoost et al. (US 2019/0310724) discloses a display device having different density pixel areas in Figs. 4A-4C and 5A-5C, and having optical image array on the protective cover 108 on the display stack 112 as shown in Figs. 1A and 1B. 	 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUC Q DINH/Primary Examiner, Art Unit 2692